DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A new examiner has been assigned to this application. The new examiner’s contact information may be found at the end of this action.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 16 and 18-33 in the reply filed on 22 November 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 22 November 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, there is no copy of CN 1326490 A. It has been placed in the application file, but the information referred to therein with respect to the lined-out reference has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites a lacquer system having a first component and a second component, and recites specific amounts of the resin component, diluent, and filler as a percentage of total weight of the first component. However, since the first component, which is subcomponent of the lacquer system 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim(s) 16, 18-23, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0231563 (“Teramoto”).
As an initial matter, claim 16 and its dependent claims are considered to be directed to a lens having a lacquer coating applied thereon, and which has already been hardened by the recited irradiation (“wherein the lacquer system is hardened by irradiation . . .”). 
	As to claims 16, 20-22, 25-27, and 29-33, Teramoto teaches a light shielding coating for an optical element having a coating on the periphery (edge) (abstract). Teramoto teaches the use of a solvent based coating, therefore a lacquer (paras. 0108-0110). Example 1 of Teramoto teaches a composition having an epoxy resin, and amine based curing agent, thus second component (table 1). Example 1 teaches 7 g of an epoxy resin as required by claims 16 and 22, 3.2 g of hydrophobic silica (which is one of the white fillers of claims 20 and 21), and 21 g of propylene glycol monomethyl ether (an organic solvent). Treating these as the first component, the contents of the first component are calculated as 22 % of epoxy resin component, 67 % of diluent, and 11 wt % of filler, all of which are within the recited range. 
	Teramoto teaches the coating (lacquer) is cured (hardened) in an oven (para. 0110), but is silent as to whether the oven provides irradiation in the recited wavelengths as recited by claims 16 and 26. Nor does Teramoto state the viscosity prior to hardening required by claim 25, the time of irradiating recited by claim 27, the layer thickness measurement of claim 29, the specific radiator device recited by claim 30, the cooling of claim 31, the rotation of claim 32, or the pulsing of claim 33. However, because the claim is directed to a lens having a hardened coating, all of these limitations are interpreted as product by process limitations, for which patentability is determined by the end product. See MPEP 
	Teramoto does not exemplify coating on the edge of a lens; however, Teramoto specifically teaches coating the edge of a lens as the end use of the coating process (para. 0005, Fig. 4), and as such, a lens edge coated with the hardened lacquer would be an obvious modification suggested by Teramoto.
 As to claims 18 and 19, Teramoto does not exemplify a black pigment. However, Teramoto teaches that the black colorant in the coating composition may be carbon black (paras. 0054), and as such, the use of carbon black as a black filler is an obvious modification suggested by Teramoto.
As to claim 23, Teramoto teaches propylene glycol monomethyl ether as a diluent, which is non-aromatic, and thus the first component can be considered to contain no aromatic solvent. Teramoto does not exemplify an ester diluent. However, since this claim is directed to a hardened coated lens, this is considered to be a product by process limitation, because the diluent is presumably not present in a dried and hardened coating. Furthermore, Teramoto teaches numerous organic solvents (diluents) including ester groups, such as propylene glycol monomethyl ether acetate (para. 0059), and therefore the use of an ester diluent is an obvious modification suggested by Teramoto.
As to claim 25, Teramoto does not teach that the viscosity prior to hardening is in the recited range. However, since the claims is directed to a lens having a hardened coating, this limitation is interpreted as a product by process limitation. See MPEP 2113. Since Teramoto teaches a dried and hardened composition, it is considered equivalent to that produced by hardening the recited resin composition.
As to claim 28, Teramoto teaches coating to a layer thickness of 10 micrometers (para. 0106), which is within the recited range.

s 16, 22, 23, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301229 (“Hosokawa”) as evidenced by US 2016/0040031 (“Kubota”).
As to claims 16, 22, 25-27, and 29-33, Hosokawa teaches a light shielding coating for an optical element having a coating on the outside of the optically effective surface, thus the edge (para. 0041). 
Hosokawa teaches a composition having a component of an epoxy resin (as required by claim 22), organic solvent of PGME (thus an organic diluent), and titania fine particles (filler). Example 1, para. 0052, teaches 24 g of epoxy resin and 52 g of titania dispersion that is 25% titania and 75 % PGME. The Office calculates that, treating these as the first component, the first component contains 32 percent epoxy, 51 percent of the diluent, and 17 weight percent filler, which are within the recited ranges. Hosokawa teaches a second component of EH-6019 curing agent (para. 0052), which as evidenced by Kubota, para. 0100, is an amine curing agent. Since this is a coating in solvent, it may be considered a lacquer.
Hosokawa teaches the coating (lacquer) is cured (hardened) in an oven (para. 0053), but is silent as to whether the oven provides irradiation in the recited wavelengths as recited by claims 16 and 26. Nor does Hosokawa state the viscosity prior to hardening required by claim 25, the time of irradiating recited by claim 27, the layer thickness measurement of claim 29, the specific radiator device recited by claim 30, the cooling of claim 31, the rotation of claim 32, or the pulsing of claim 33. However, because the claim is directed to a lens having a hardened coating, all of these limitations are interpreted as product by process limitations, for which patentability is determined by the end product. See MPEP 2113. In this case, Hosokawa teaches obtaining a hardened lacquer from a lacquer meeting the recited composition. As such, it is presumed to be equivalent to a coating obtained by the recited processes.
While not exemplified, Hosokawa teaches that the optical element coated in this manner may be a lens (para. 0041), thus a lens edge coated with the hardened coating composition. As such, it would 
As to claim 23, Hosokawa teaches propylene glycol monomethyl ether as a diluent, which is non-aromatic, and thus the first component can be considered to contain no aromatic solvent. Hosokawa does not exemplify an ester diluent. However, since this claim is directed to a hardened coated lens, this is considered to be a product by process limitation, because the diluent is presumably not present in a dried and hardened coating. In addition, Hosokawa teaches that the solvent (diluent) is not limited, and may include ester solvents such as PGMEA (para. 0029), and thus the use of such solvents is contemplated by Hosokawa.
As to claim 25, Hosokawa does not teach that the viscosity prior to hardening is in the recited range. However, since the claims is directed to a lens having a hardened coating, this limitation is interpreted as a product by process limitation. See MPEP 2113. Since Hosokawa teaches a dried and hardened composition, it is considered equivalent to that produced by hardening the recited resin composition.
As to claim 28, Hosokawa teaches coating to a layer thickness of 3 or 9 micrometers (para. 0053), which is within the recited range.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301229 (“Hosokawa”) as evidenced by US 2016/0040031 (“Kubota”) as applied to claim 16, further in view of US 2015/0166783 (“Arakawa”).
As to claim 24, Hosokawa does not discuss a polymer containing acid groups; however, Hosokawa teaches that the fine particles (filler) may be modified with various dispersants, including acrylic dispersants, to prevent aggregation (para. 0030). Further, it is known, from Arakawa, to use polymeric dispersants, such as polycarboxylic acid, thus a polymer with acid groups, to disperse fine 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.